Affirmed and Memorandum Opinion filed August 30, 2016.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-14-00942-CV

  ALOYSIUS DUY-HUNG HOANG AKA HOANG DUY HUNG, Appellant
                                           V.
  THINH DAT NGUYEN, INDIVIDUALLY, THOI BAO HOUSTON AND
                    THOI BAO, Appellees

                     On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-59665

                  MEMORANDUM                        OPINION


      This appeal arises from the trial court’s order granting a motion to dismiss
filed pursuant to the Texas Citizens Participation Act (“TCPA”1). Tex. Civ. Prac.
& Rem. Code Ann. §§ 27.001–.011 (West 2015). The TCPA protects citizens who
petition or speak on matters of public concern from retaliatory lawsuits that seek to
      1
          The TCPA is commonly referred to as an “anti-SLAPP” law – “SLAPP” is an acronym
for “Strategic Lawsuits Against Public Participation.”
intimidate or silence them. Fawcett v. Grosu, No. 14-15-00542-CV, 2016 WL
3635765, at *1 (Tex. App.—Houston [14th Dist.] Apr. 5, 2016, no pet.). That
protection consists of expedited consideration of a motion to dismiss a legal action
that is based on, relates to, or is in response to a party’s exercise of the right of free
speech, right to petition, or right of association. Tex. Civ. Prac. & Rem. Code Ann.
§ 27.003. The trial court is directed to dismiss such a suit unless the plaintiff
“establishes by clear and specific evidence a prima facie case for each essential
element of the claim.” Id. § 27.005(b) and (c).

                                       I.     BACKGROUND

           On October 13, 2014, appellant Al Hoang filed suit against Thinh Dat
Nguyen, Thoi Bao Houston and Thoi Bao (“appellees”), for libel and “hate
crime.”2 In his petition, appellant made the allegations set forth below.

       In 2010, appellant, then a Houston City Councilmember, had dinner at the
home of Nguyen, the editor of Thoi Bao Houston, a subsidiary of Thoi Bao
Magazine, a Vietnamese language weekly publication. Appellant disclosed he was
invited to accompany the Houston Airport System Director to Vietnam and was
considering the pros and cons of the trip. According to appellant, Nguyen became
upset and ordered him not to go, threatening to mobilize his newspaper to
“destroy” appellant. That night, someone sent an e-mail to Vietnamese groups
alleging appellant was going to Vietnam to “bow down” to Ho Chi Minh and the
Vietnamese Communists.

       In 2012, the Vice Minister of Vietnam visited Houston and appellant
welcomed the delegation. Three protests were organized in front of appellant’s

       2
          Because there is no civil cause of action in Texas for “hate crime,” we will focus on
libel as appellant’s sole cause of action.


                                              2
home and a bomb was placed there. In early 2013, appellant toured Asian
countries, including Vietnam, “to enhance the business relationship of those
countries with Houston and the Port of Houston.” Later that year, appellant lost his
bid for re-election to the City Council.

      In 2014, appellant won the Republican primary for State Representative
District 149. Nguyen continued to label appellant a Vietnamese Communist. In
October of that year, Nguyen reported that appellant’s father committed suicide in
2007 because appellant was a Communist.3 Nguyen also stated that appellant made
the bomb with which he was threatened in 2012 to gain attention.

      From 2010 to the time suit was filed in October 2014, articles published in
Thoi Bao called appellant “a Vietnamese Communist, an agent of Vietnamese
Communist, or a spy of the Vietnamese Communist [sic].” These articles were also
disseminated to Vietnamese groups and over the internet.

      Appellant repeatedly asked Nguyen to cease, offered to participate in a
public interview or forum, and informed Nguyen that under FCC rules he is
required to provide appellant equal space to correct the facts. Nguyen never
responded. Appellant filed an affidavit averring the statements of facts in his
petition were true and within his personal knowledge. Appellant further swore the
false statements were factors leading to his failed re-election bid in 2013 and “it
could be the same for 2014 election.”

      Appellees moved to dismiss pursuant to the TCPA. An affidavit from
Nguyen was filed in which he denied appellant’s allegation that he ordered
appellant not to go to Vietnam and threatened to mobilize Thoi Bao to destroy
appellant or take his council seat. Further, Nguyen swore he has not spoken to

      3
          According to appellant, his father was killed in a pedestrian-automobile collision.

                                                 3
appellant since prior to appellant’s trip to Vietnam, appellant has never challenged
him to a debate, nor has appellant ever requested a correction, clarification, or
retraction from him or Thoi Bao Houston.

         Following a hearing, the trial court granted appellees’ motion. From that
order, appellant brings this appeal.

                                       II.       ANALYSIS

         To dismiss a claim under the TCPA, the movant must show by a
preponderance of the evidence that the claim is based on, relates to, or is in
response to the movant’s exercise of the right of free speech, the right to petition,
or the right of association. Id. § 27.005(b). If this initial showing is made, the
burden then shifts to the non-movant to establish by clear and specific evidence a
prima facie case for each essential element of the claim in question. Id. §
27.005(c). “Clear and specific evidence” requires a plaintiff to provide enough
detail to show the factual basis for his claim. In re Lipsky, 460 S.W.3d 579, 591
(Tex. 2015) (orig. proceeding). “Prima facie evidence” is that “minimum quantum
of evidence necessary to support a rational inference that the allegation of fact is
true.”    Id. at 590 (quotations and citations omitted). A prima facie case of
defamation may be established through circumstantial evidence. Id. at 591.

         Dismissal of the claim is mandatory if the non-movant fails to satisfy this
burden. Tex. Civ. Prac. & Rem. Code Ann. § 27.005(b). In determining whether
the non-movant has met his burden, courts consider “the pleadings and supporting
and opposing affidavits stating the facts on which the liability or defense is based.”
Id. § 27.006(a). In our review of the trial court’s determination, we apply a de novo
standard. Deaver v. Desai, 483 S.W.3d 668, 672 (Tex. App.—Houston [14th
Dist.] 2015, pet. denied).


                                             4
      In this case, appellant does not dispute that his pleadings implicated the
TCPA or that he was a public official.4 Appellant does not contest the initial
showing was made and that it was then his burden under the TCPA to establish a
prima facie case for each essential element of his libel claim. Rather, appellant
argues he satisfied his burden.

      Defamation occurs when a false statement about a plaintiff is published to a
third person without legal excuse, causing damages to the plaintiff’s reputation.
Pisharodi v. Barrash, 116 S.W.3d 858, 861 (Tex. App.—Corpus Christi 2003, pet.
denied). Libel is defamation in written or other graphic form that tends to injure a
person’s reputation, exposing the person to public hatred, contempt, or ridicule.
See Tex. Civ. Prac. & Rem.Code Ann. § 73.001 (Vernon 2003); Doe v. Mobile
Video Tapes, Inc., 43 S.W.3d 40, 48 (Tex. App.—Corpus Christi 2001, no pet.). To
recover for libel, the plaintiff must prove that the defendant: (1) published a
statement; (2) that was defamatory concerning the plaintiff; (3) while acting with
actual malice, if the plaintiff was a public official, regarding the truth of the
statement. WFAA–TV, Inc. v. McLemore, 978 S.W.2d 568, 571 (Tex. 1998). In his
first issue on appeal, appellant contends he established a prima facie case.
Assuming, without deciding, that appellees published statements that were
defamatory concerning appellant, a public official, we address the requisite
element of actual malice regarding the truth of the statements.

      “Actual malice in this context does not mean bad motive or ill will but rather
knowledge of, or reckless disregard for, the falsity of a statement.” Greer v.
Abraham, 489 S.W.3d 440, 443 (Tex. 2016). To establish reckless disregard,
appellant must establish that appellees entertained serious doubts as to the truth of
      4
         The right of free speech is defined as a “communication made in connection with a
matter of public concern.” Tex. Civ. Prac. & Rem. Code § 27.001(3). A “matter of public
concern” includes an issue related to a public official. Id. § 27.001(7)(d).

                                            5
the publication. See Hotze v. Miller, 361 S.W.3d 707, 713 (Tex. App.—Tyler
2012, pet. denied).

        In his brief, appellant points to the following facts as evidence of actual
malice:

            He asked Nguyen for a public debate;

            He asked Nguyen to stop making offensive statements against Hoang
              and offered to participate in a public interview;

            He told Nguyen that he was entitled to equal space to correct the facts
              under FCC rules but Nguyen ignored him; and

            He notified the owner of Thoi Bao by e-mail and phone messages to
              take appropriate steps but his communications were not returned.

       Appellant cites no authority in his brief in support of his contention that facts
such as these constitute evidence of actual malice.5 To the contrary, in Hearst
Corp. v. Skeen, 159 S.W.3d 633, 639 (Tex. 2005), the Supreme Court of Texas
concluded the fact that the public-official plaintiff informed the defendant that he
denied the paper’s allegations and wanted the opportunity to correct the record was
not evidence of actual malice. “The mere fact that a defamation defendant knows
that a public official has denied harmful allegations or offered an alternative
explanation of events is not evidence that the defendant doubted the allegations.”
Hotze, 361 S.W.3d at 718 (citing Skeen, 159 S.W.3d at 639).


       5
          The appellate rules require a brief to contain a clear and concise argument for the
contentions made with appropriate citations to authorities. See Tex. R. App. P. 38.1(i).
“Appellant has the burden to present and discuss his assertions of error in compliance with the
appellate briefing rules. We have no duty, or even right, to perform an independent review of the
record and applicable law to determine whether there was error.” Cruz v. Van Sickle, 452 S.W.3d
503, 511 (Tex. App.—Dallas 2014, pet. struck).

                                               6
      As noted above, appellant was required to present “clear and specific”
evidence that appellees published the statements knowing they were false or with
reckless disregard for their truth. Hearst Corp., 159 S.W.3d at 637. Appellant
presented no such evidence.

      Because appellant has not provided clear and specific evidence that the
statements of which he complains were published with actual malice, he did not
meet his burden under section 27.005(c) of establishing a prima facie case of libel.6
We overrule appellant’s first issue.

                                           III.     CONCLUSION

      We conclude appellant failed to establish an essential element of a prima
facie case for libel, namely that appellees acted with actual malice. Accordingly,
the trial court did not err in granting appellees’ motion to dismiss pursuant to the
TCPA. We affirm the trial court’s order.




                                     /s/          John Donovan
                                                  Justice



Panel consists of Justices Jamison, Donovan, and Brown.




      6
          Our conclusion makes it unnecessary to address appellants remaining arguments.

                                                    7